Exhibit 10.7
SYSCO CORPORATION
2007 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
     Sysco Corporation (the “Company” or “Sysco”) hereby grants to ___[name]___
(the “Grantee”) _[##]_ Restricted Stock Units representing the right to receive
on a one-for-one basis, shares of Stock of the Company, pursuant to and subject
to the provisions of the Sysco Corporation 2007 Stock Incentive Plan, as amended
from time to time (the “Plan”), and to the Terms and Conditions of Award (the
“Terms and Conditions”) set forth on Exhibit A to this Restricted Stock Unit
Award Agreement (this “Agreement”) both of which are incorporated herein by this
reference. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Plan.
     The Restricted Stock Units subject to this Agreement shall vest (and become
non-forfeitable) according to the following schedule, subject to any
acceleration provisions contained in the Plan or otherwise set forth in this
Agreement (each date on which Restricted Stock Units vest pursuant to the
following schedule, a “Vesting Date”):

      Restricted Stock Units   Vesting Date
                    
                      , 20___ [first anniversary of date of grant]
                    
                      , 20___ [second anniversary of date of grant]
                    
                      , 20___ [third anniversary of date of grant]

By accepting this Award, Grantee accepts and agrees to be bound by all of the
terms and conditions of the Plan, this Agreement, including the Terms and
Conditions, attached hereto as Exhibit A, all of which are made a part of this
document. Grantee further acknowledges receipt of the Plan and the Plan
Prospectus dated                     , 20___, which contains important
information, including a discussion of the federal income tax consequences of a
grant of Restricted Stock Units, and Sysco’s 20___ Annual Report to
Shareholders. In the event of any conflict between the terms of this Agreement
and the Plan, the Plan will control.
Grant Date:                     , 20___.

         
 
  SYSCO CORPORATION    
 
         
 
       
 
  Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS OF AWARD
     Please carefully review all provisions of the Plan. In addition to the
conditions set forth in the Plan, your Award is subject to the following terms
and conditions:
     1. Grant. The Company hereby grants to the Grantee an Award of Restricted
Stock Units effective as of the Grant Date, subject to all of the terms and
conditions in this Agreement and the Plan, which is incorporated herein by this
reference. In the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Agreement, the terms and conditions of
the Plan will prevail.
     2. Company’s Obligation to Pay. Each Restricted Stock Unit represents the
right to receive one (1) share of Stock on the date it vests (or at such later
time as indicated in this Agreement). Unless and until the Restricted Stock
Units will have vested in the manner set forth in Section 3 of this Agreement,
Grantee will have no right to payment of shares of Stock with respect to any
such Restricted Stock Units. Prior to actual payment of any shares of Stock with
respect to any vested Restricted Stock Units, or Dividend Equivalents (as
defined herein), if any, such Restricted Stock Units and Dividend Equivalents,
if any, will represent an unfunded, unsecured obligation of the Company, payable
(if at all) only from the general assets of the Company.
     3. Vesting. Subject to Section 4, the Restricted Stock Units awarded
pursuant to this Agreement will vest in the Grantee according to the vesting
schedule set forth on the first page of this Agreement, subject to the Grantee’s
continued service with the Company or one of its Subsidiaries or Affiliated
Companies through each applicable Vesting Date. Notwithstanding the foregoing,
provided that the Grantee has been in continuous service with the Company or one
of its Subsidiaries or Affiliated Companies since the Grant Date through the
date of termination of his or her employment, (a) all Restricted Stock Units
subject to this Award shall remain in effect and continue to vest according to
the vesting schedule set forth on the first page of this Agreement, irrespective
of the continuous service limitations set forth in the first sentence of this
Section 3, upon the occurrence of (i) the Grantee’s termination of employment by
reason of retirement in good standing with the Company or (ii) the Grantee’s
Disability, and (b) all Restricted Stock Units subject to this Award shall
immediately vest, irrespective of the continuous service limitations set forth
in the first sentence of this Section 3, upon the occurrence of (i) a Change in
Control of the Company or (ii) the Grantee’s termination of employment by reason
of death. For purposes of this Agreement, “Disability” means that the Grantee
has been determined by the Social Security Administration to be totally
disabled.
     4. Forfeiture of Unvested Awards upon Termination of Employment other than
Upon Death, Disability or Retirement in Good Standing. If the Grantee’s
employment with the Company or one of its Subsidiaries or Affiliated Companies
is voluntarily or involuntarily terminated for any reason other than death,
Disability or retirement in good standing from Sysco prior to an applicable
Vesting Date, then any unvested Restricted Stock Units granted pursuant to this
Award Agreement, will be

2



--------------------------------------------------------------------------------



 



forfeited and cancelled at no cost to the Company as of the date of Grantee’s
termination of employment for a reason other than death, Disability or
retirement in good standing from Sysco, and the Grantee shall have no further
rights hereunder with respect to such unvested Restricted Stock Units.
     5. Time of Payment.
          (a) Payment after Vesting. Except as otherwise provided in this
Section 5 and subject to Section 7, any Restricted Stock Units that vest in
accordance with Section 3 shall be paid to the Grantee (or in the event of the
Grantee’s death, to Grantee’s estate), in whole shares of Stock within thirty
(30) days after the date on which such Restricted Stock Units vest or as soon as
administratively practicable thereafter, but in no event later than the date
that is two and one-half months following the later of (i) the end of the
Company’s taxable year; or (ii) the end of the Grantee’s taxable year that
includes the vesting date. Notwithstanding anything in the Plan or this
Agreement to the contrary, payment to the Grantee of Stock upon the vesting of a
Restricted Stock Unit shall be delayed, to the extent required by Section 409A
of the Code.
          (b) Accelerated Vesting Upon a Change of Control of Sysco. If the
vesting of the balance, or some lesser portion of the balance, of the Restricted
Stock Units subject to this Award is accelerated upon a Change of Control of
Sysco, and such Change of Control is not a “change in the ownership or effective
control” or “change in the ownership of a substantial portion of the assets” of
Sysco within the meaning of Section 1.409A-3(i)(5) of the Treasury Regulations,
then such accelerated Restricted Stock Units shall not be paid until the
applicable Vesting Date of such Restricted Stock Units, as set forth on the
first page of this Agreement, or if earlier, the date of the Grantee’s death,
Disability or “separation from service” within the meaning of Section 409A of
the Code from Sysco (a “Separation from Service”); provided however, that if the
payment pursuant to this Section 5(b) is to be made upon Grantee’s Separation
from Service and as of the date of Grantee’s Separation from Service Grantee is
a “specified employee” within the meaning of Section 409A of the Code then
payment of the shares of Stock with respect to the Restricted Stock Units
subject to this Section 5(b) shall not be made until the date that is six
(6) months and one day following the date of the Participant’s Separation from
Service if earlier payment would result in the imposition of the additional tax
under Section 409A of the Code.
     6. Dividend Equivalents. In the event that Sysco sets a record date for the
payment of a dividend on its Stock from the date of this Agreement until the
Award is fully vested, Grantee shall be entitled to receive with respect to the
Restricted Stock Units, dividend equivalent amounts equal to the regular cash
dividend payable to holders of the Company’s Stock (to the extent regular
quarterly cash dividends are paid) as if the Grantee were an actual shareholder
with respect to the number of shares of Stock equal to Grantee’s outstanding
Restricted Stock Units (whether vested or unvested) (the “Dividend
Equivalents”). Grantee’s right to Dividend Equivalents shall cease upon
forfeiture or payment of the Restricted Stock Units pursuant to Section 4 or 5,
as applicable. The aggregate amount of such Dividend Equivalents shall be held
by the

3



--------------------------------------------------------------------------------



 



Company, without interest thereon, shall vest and be paid to the Grantee at the
same time as the Restricted Stock Units to which such Dividend Equivalents
relate vest and are paid in accordance with Sections 3 and 5. Dividend
Equivalents paid on vested (but unpaid) Restricted Stock Units shall be paid at
the same time as dividends paid to the holders of Company Stock.
     7. Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing shares of Stock will be issued to the
Grantee (or amounts paid with respect to Dividend Equivalents, if any), unless
and until satisfactory arrangements (as determined by the Committee) will have
been made by the Grantee with respect to the payment of Federal, state, local or
foreign income, employment and other taxes which the Committee determines must
be withheld (“Tax Related Items”) with respect to the shares of Stock so
issuable (or amounts to be paid with respect to Dividend Equivalents, if any).
The Committee hereby allows Grantee, pursuant to such procedures as the
Committee may specify from time to time, to satisfy such Tax Related Items, in
whole or in part (without limitation) by one or more of the following:
(a) paying cash; (b) electing to have the Company (or any Subsidiary or
Affiliated Company) withhold otherwise deliverable shares of Stock having a Fair
Market Value equal to the amount of the Tax Related Items required to be
withheld; or (c) electing to have the Company (or any Subsidiary or Affiliated
Company) withhold any amount of Tax Related Items from any wages or other cash
compensation payable to Grantee by the Company (including, if applicable, any
amounts paid with respect to Dividend Equivalents). If the obligation for Tax
Related Items is satisfied by withholding a number of shares of Stock as
described above, Grantee will be deemed to have been issued the full number of
shares of Stock subject to the vested Restricted Stock Units, notwithstanding
that a number of the shares of Stock are held back solely for the purpose of
paying the Tax Related Items due as a result of any aspect of the Restricted
Stock Units. If the Grantee fails to make satisfactory arrangements for the
payment of the Tax Related Items at the time any applicable Restricted Stock
Units (and corresponding Dividend Equivalents, if any) are scheduled to vest,
the Grantee will permanently forfeit such Restricted Stock Units (and Dividend
Equivalents, if any) and no shares of Stock will be issued to Grantee pursuant
to them.
     8. Restrictions on Transfer and Pledge. No right or interest of Grantee in
the Restricted Stock Units or in any Dividend Equivalents may be pledged,
encumbered, or hypothecated or be made subject to any lien, obligation or
liability of Grantee to any other party other than as provided in Section 7.
Neither the Restricted Stock Units nor any accumulated Dividend Equivalents may
be sold, assigned, transferred or otherwise disposed of by Grantee other than by
will or the laws of descent and distribution.
     9. Limitation of Rights. The Restricted Stock Units do not confer upon
Grantee or Grantee’s beneficiary, executors or administrators any rights of a
stockholder of the Company unless and until shares of Stock are in fact issued
to such person in connection with the Restricted Stock Units. This Award is not
a promise that additional Awards will be made to the Grantee in the future.

4



--------------------------------------------------------------------------------



 



     10. Not an Employment Agreement. By accepting this Award, Grantee
acknowledges and agrees that nothing in this Agreement (a) shall be deemed an
offer of employment to Grantee; (b) shall interfere with or limit in any way the
right of the Company, any Subsidiary or Affiliated Company to terminate
Grantee’s employment at any time, or (c) shall confer upon Grantee any right to
continue in employment of the Company, any Subsidiary or Affiliated Company.
     11. Notices. All notices delivered pursuant to this Agreement shall be in
writing and shall be (a) delivered by hand, (b) mailed by United States
certified mail, return receipt requested, postage prepaid, or (c) sent by an
internationally recognized courier which maintains evidence of delivery and
receipt. All notices or other communications shall be directed to the following
addresses (or to such other addresses as such parties may designate by notice to
the other parties):

         
 
  To Sysco:   Sysco Corporation
 
      1390 Enclave Parkway
 
      Houston, TX 77077-2099
 
      Attention: Michael C. Nichols
 
       
 
  To Grantee:   The address on file for employee in Sysco’s records

     12. Miscellaneous.
          (a) No Waiver. Failure by Grantee or Sysco at any time or times to
require performance by the other of any provisions in the Agreement will not
affect the right to enforce those provisions. Any waiver by Grantee or Sysco of
any conditions or of any breach of any term or provision in this Agreement,
whether by conduct or otherwise, in any one or more instances, shall apply only
to that instance and will not be deemed to waive conditions or breaches in the
future.
          (b) Severability. If any court of competent jurisdiction holds that
any term or provision of this Agreement is invalid or unenforceable, the
remaining terms and provisions will continue in full force and effect, and this
Agreement shall be deemed to be amended automatically to exclude the offending
provision.
          (c) Governing Law. This Agreement shall be subject to and governed by
the laws of the State of Texas.
          (d) Amendments or Modifications. No change or modification of this
Agreement shall be valid unless it is in writing and signed by the party against
which enforcement is sought, except where specifically provided to the contrary
herein.
          (e) Successors and Assigns. This Agreement shall be binding upon, and
inure to the benefit of, the permitted successors, assigns, heirs, executors and
legal representatives of the parties hereto.

5



--------------------------------------------------------------------------------



 



          (f) Headings. The headings of each section of this Agreement are for
convenience only.
          (g) Section 409A. This Agreement and the Restricted Stock Units,
including Dividend Equivalents, if any, granted hereunder are intended to comply
with, or otherwise be exempt from Section 409A of the Code. This Agreement and
the Restricted Stock Units, including Dividend Equivalents, if any, shall be
administered, interpreted and construed in a manner consistent with such Code
section. Should any provision of this Agreement or the Restricted Stock Units,
including Dividend Equivalents, if any, be found not to comply with, or
otherwise be exempt from, the provisions of Section 409A of the Code, it shall
be modified and given effect, in the sole discretion of the Committee and
without requiring your consent (notwithstanding the provisions of
Section 12(d)), in such manner as the Committee determines to be necessary or
appropriate to comply with, or effectuate an exemption from, Section 409A of the
Code. Each amount payable under this Agreement as a payment upon vesting of a
Restricted Stock Unit, including Dividend Equivalents, if any, is designated as
a separate identified payment for purposes of Section 409A of the Code.
          (h) Entire Agreement. This Agreement, together with the Plan, contains
the entire agreement of the parties hereto, and no representation, inducement,
promise, or agreement or other similar understanding between the parties not
embodied herein shall be of any force or effect, and no party will be liable or
bound in any manner for any warranty, representation, or covenant except as
specifically set forth herein or in the Plan.

6